DETAILED ACTION
	This is a Non-final Office Action on the merits for application 16/076,316.
Claims 1-14 are pending.
Claims 1-14 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit. Correction is required. See MPEP § 608.01(b).

Information Disclosure Statement
The references cited in the PCT international search report by the International Preliminary Report on Patentability filed on 02/26/2018 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “the clip slot,” which renders the claimed invention indefinite since “a pair of clip slots” have been previously defined and one of ordinary skill in the art would not know which clip slot of the pair of slots is being referred back to. For examining purposes and in light of the specification and drawings, “the clip slot” is considered to refer back to each clip slot of the pair of slots. Moreover, claims 2-5 and 11-13are rendered indefinite for their dependencies upon claim 1. Furthermore, claims 2, 7, 8, and 14 define “the clip slot” and thus are similarly rejected and interpreted, where claims 9-13 are rendered indefinite for their dependencies upon one of claims 2, 7, and 8.
Claim 6 defines “the slide-in rail,” which renders the claimed invention indefinite since “at least two slide-in rails” have been previously defined and one of ordinary skill in the art would not know which rail of the at least two rails is being referred back to. For examining purposes and in light of the specification and drawings, “the slide-in rail” is considered to refer back to each slide-in rail of the at least two rails. Moreover, claims 7-10 and 14 are rendered indefinite for their dependencies upon claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa et al. (U.S. Publication 2015/0381106).
Regarding claim 1, Fujikawa et al. disclose a slide-in rail for supporting a photovoltaic module, comprising:
a fixing part (the bottom, box shaped portion of the rail #23 of figure 10); and
a clamping part (the vertical stem where openings #23e are pointed to and the horizontal stem #23d), comprising a vertical plate (the vertical stem where openings #23e are pointed to) and a transverse plate (#23d),
wherein a bottom end of the vertical plate is fixed to a top surface of the fixing part (see figure 10); and
the transverse plate is transversely fixed to a top end of the vertical plate (see figure 10), the transverse plate, the vertical plate and the top surface of the fixing part form a pair of clip slots (#23e) opposite in open direction (see figure 10), and the clip slot is used for clipping to the photovoltaic module (see figure 10).

    PNG
    media_image1.png
    685
    774
    media_image1.png
    Greyscale

Figure 10 from Fujikawa et al.
Regarding claim 2, Fujikawa et al. disclose a sectional shape of the clip slot is symmetrical with respect to the vertical plate (see figure 10, where rail #23, including the clip slots #23d, is symmetrical around a vertical plane that extends through the vertical plate).
Regarding claim 3, Fujikawa et al. disclose the transverse plate is parallel to the top surface of the fixing part (see figure 10).
Regarding claim 4, Fujikawa et al. disclose materials of the fixing part, the vertical plate, and the transverse plate are aluminum alloys (see paragraph 58).
Regarding claim 5, Fujikawa et al. disclose a bottom of the fixing part is provided with a groove (the groove formed by hook portions #23c), and a top plate of the groove is connected to a fixture using a fastener (plate #28 can be considered the top plate which is fixed to fixture #22 using fastener #25h).
Regarding claim 6, Fujikawa et al. disclose a mounting assembly of a photovoltaic module, comprising at least one photovoltaic module (#10), and further comprising at least two slide-in rails (#23) for supporting a photovoltaic module, 
the slide in rail for supporting a photovoltaic module comprising a fixing part (the bottom, box shaped portion of the rail #23 of figure 10); and a clamping part (the vertical stem where openings #23e are pointed to and the horizontal stem #23d), 
wherein the clamping part comprises a vertical plate (the vertical stem where openings #23e are pointed to) and a transverse plate (#23d), a bottom end of the vertical plate is fixed to a top surface of the fixing part (see figure 10); the transverse plate is transversely fixed to a top end of the vertical plate (see figure 10), the transverse plate, the vertical plate and the top surface of the fixing part form a pair of clip slots (#23e) opposite in open direction (see figure 10), and 
one end of the photovoltaic module is clipped into one clip slot of one slide-in rail, and another end of the photovoltaic module is clipped into one clip slot of another slide-in rail (see figure 10, where the clip #16 is used to clip the ends of module #10 into rails #23 on either side of the module).
Regarding claim 8, Fujikawa et al. disclose a separator strip (#16), arranged in the clip slot and used for separating the clip slot from the photovoltaic module (see figure 10).
Regarding claim 11, Fujikawa et al. disclose the transverse plate is parallel to the top surface of the fixing part (see figure 10).
Regarding claim 12, Fujikawa et al. disclose materials of the fixing part, the vertical plate, and the transverse plate are aluminum alloys (see paragraph 58).
Regarding claim 13, Fujikawa et al. disclose a bottom of the fixing part is provided with a groove (the groove formed by hook portions #23c), and a top plate of the groove is connected to a fixed using a fastener (plate #28 can be considered the top plate which is fixed to fixture #22 using fastener #25h).

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (U.S. Patent 9,863,149).
Regarding claim 1, Wu et al. disclose a slide-in rail (#10B; figure 17) for supporting a photovoltaic module, comprising:
a fixing part (the bottom, box shaped portion of the rail #10b formed by supporting walls #11B of figure 17); and
a clamping part (the vertical and horizontal stems on top of the box portion where openings #14B are provided), comprising a vertical plate (the vertical stem of figure 17 which forms the openings #14B) and a transverse plate (the topmost horizontal plate of the rail of figure 17),
wherein a bottom end of the vertical plate is fixed to a top surface of the fixing part (see figure 17); and
the transverse plate is transversely fixed to a top end of the vertical plate (see figure 17), the transverse plate, the vertical plate and the top surface of the fixing part form a pair of clip slots (#14B) opposite in open direction (see figure 17), and the clip slot is used for clipping to the photovoltaic module (see figure 1).

    PNG
    media_image2.png
    479
    603
    media_image2.png
    Greyscale

Figure 17 from Wu et al.
Regarding claim 2, Wu et al. disclose a sectional shape of the clip slot is symmetrical with respect to the vertical plate (see figure 17, where rail #10B, including 
Regarding claim 3, Wu et al. disclose the transverse plate is parallel to the top surface of the fixing part (see figure 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Gorny (U.S. Publication 2017/0163210).
Regarding claim 4, Wu et al. disclose the claimed invention except for the materials of the fixing part, the vertical plate and the transverse plate are aluminum alloys. However, it is highly well known in the art, as evidenced by Gorny, that the frames of a PV module can be constructed out of aluminum. See paragraph 2. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have provided such an aluminum material for the frame/rail of Wu et al., as taught in Gorny, to form a lightweight but strong support structure and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 
Regarding claim 6, Wu et al. disclose a mounting assembly of a photovoltaic module, comprising at least one photovoltaic module (#41), and further comprising at least two slide-in rails (#10B) for supporting a photovoltaic module, 
the slide-in rail for supporting a photovoltaic module comprising a fixing part (the bottom, box shaped portion of the rail #10B which comprises of walls #11B of figure 17); and a clamping part (the vertical and horizontal stems at the top of the box shaped portion where openings #14B are positioned in figure 17), 
wherein the clamping part comprises a vertical plate (the vertical stem where openings #14B are provided) and a transverse plate (the topmost horizontal plate of figure 17 of the rail #10B), a bottom end of the vertical plate is fixed to a top surface of the fixing part (see figure 17); the transverse plate is transversely fixed to a top end of the vertical plate (see figure 17), the transverse plate, the vertical plate and the top surface of the fixing part form a pair of clip slots (#14B) opposite in open direction (see figure 17), and 
one end of the photovoltaic module is inserted into one clip slot of one slide-in rail, and another end of the photovoltaic module is inserted into one clip slot of another slide-in rail (see figure 17, where the ends of module #14 are inserted into openings #14B of rails #23 on either side of the module).
However, Wu et al. do not specifically disclose the use of clips to clip the PV module into the openings.
It is highly well known in the art, as evidenced by Gorny, that PV laminate panels can be clipped into the slots into the clip slots formed within the frames #120 that are to surround the perimeter edges of the panels #102. Such a coupling is completed by 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the panel assembly of Wu et al. to comprise of clips, as taught in Gorny, in order to provide a stronger connection between the panels and the rail to prevent movement during use.
Regarding claim 7, Wu et al. in view of Gorny render obvious a width of the clip slot is not less than a thickness of the photovoltaic module, and a clearance between the clip slot and the photovoltaic module is not more than 1mm (As depicted in Wu et al. and Gorny, the photovoltaic module is to comprise of a width that is less than the width of the slot in order to be received therein, such as to be received within the slot with a clip as taught in Gorny. Furthermore, Gorny discloses the clip is to be at least 0.1 mm greater than the size of the slot in order to be compressed therein. Though, Wu et al. in view of Gorny do not specifically disclose the size of the photovoltaic module with respect to the width of the slot, it would have been obvious to have constructed the PV module to be less than or equal to 1mm of the width of the slot in order to allow for the clip to properly fit within the slot while still being able to compress the clip against the module and hold the module in place and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 
Regarding claim 8, Wu et al. in view of Gorny render obvious a separator strip (Gorny; #140), arranged in the clip slot and used for separating the clip slot from the photovoltaic module (see figure 2 of Gorny, where such features would be provided within Wu et al. as explained above).
Regarding claim 9, Wu et al. in view of Gorny render obvious the separator strip is a PVC strip (Gorny discloses in paragraph 47 that the strip #140 can be constructed from PVC, where such features would be provided within Wu et al. as explained above).
Regarding claim 10, Wu et al. in view of Gorny render obvious a section of the separator strip is shaped like an upward-narrowing groove (see figure 8 of Gorny, where the clip #840 can be rotated counterclockwise 90 degrees so as to form an upward-narrowing groove to receive the PV module, where such features would be provided within Wu et al. as explained above).
Regarding claim 11, Wu et al. in view of Gorny render obvious the transverse plate is parallel to the top surface of the fixing part (see figure 17 of Wu et al.).
Regarding claim 12, Wu et al. in view of Gorny render obvious materials of the fixing part, the vertical plate, and the transverse plate are aluminum alloys (Gorny discloses in paragraph 2 that aluminum frames are commonly used in the art and it would have been obvious to have provided such a material for the frame/rail of Wu et al. to form a lightweight but strong support structure and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 
Regarding claim 14, Wu et al. in view of Gorny render obvious a separator strip (Gorny; #140), arranged in the clip slot and used for separating the clip slot from the photovoltaic module (see figure 2 of Gorny, where such features would be provided within Wu et al. as explained above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635